LOBRANO, Judge,
concurring.
I concur in the affirmance of the trial court’s decision. Appellant, City of New Orleans, argues that plaintiff failed to prove the severity of the defect, thus necessitating a reversal. Further, the City claims it was error for the trial court to refuse the introduction of testimony concerning the severity of this defect vis-a-vis other possible defects. I disagree with both these contentions.
First, the trial court made a factual finding that the defect presented an unreasonable risk of harm, and that finding is sufficient to substantiate plaintiff’s judgment. Second, it is not necessary to compare defects throughout the city to make a determination of the severity of the particular defect involved in the instant litigation. Appellant would have the court determine *758severity of a defect on a relative basis. This would be incorrect.